Rehearing granted, March 8, 2005




                           UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                 
                 Plaintiff-Appellee,
                 v.
                                                        No. 03-4900
DAVID RAY CALLOWAY, a/k/a Tony
Montana,
             Defendant-Appellant.
                                          
UNITED STATES OF AMERICA,                 
                 Plaintiff-Appellee,
                 v.                                     No. 03-4906
DANA SANDER,
               Defendant-Appellant.
                                          
           Appeals from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
                William L. Osteen, District Judge.
                            (CR-03-142)

                       Submitted: June 30, 2004

                      Decided: September 22, 2004

         Before LUTTIG and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                    UNITED STATES v. CALLOWAY
                             COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina; H. Dean Steward, San Clemente, California, for
Appellants. Anna Mills Wagoner, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   David Ray Calloway and Dana Sander pled guilty to conspiracy to
distribute more than 50 grams of cocaine base (crack), 21 U.S.C.
§ 846 (2000), and Calloway also pled guilty to using or carrying a
firearm during a drug crime, 18 U.S.C. § 924(c) (2000). Calloway
received a sentence of 170 months imprisonment for the conspiracy
and a consecutive sixty-month term for the § 924(c) count. Sander
was sentenced to a term of 210 months imprisonment. Both Calloway
and Sander appeal their sentences. We affirm.

   Calloway and Sander were arrested on February 11, 2003, after
Calloway sold 1.9 grams of crack to a confidential informant. Sander
had followed Calloway to the confidential informant’s home in a sep-
arate car and got into Calloway’s car immediately following the sale.
From Calloway’s car, law enforcement officers retrieved the marked
bills the confidential informant had paid him, an electronic scale, and
a loaded revolver with an obliterated serial number concealed in a can
disguised as a dog food can. They also found 14.2 grams of powder
cocaine, 143.1 grams of crack, plastic bags, and a crack pipe in hid-
den compartments in spray cans disguised as cans of furniture wax,
foot powder, and hair spray. Sander’s car contained an electronic
scale, as well as crack residue and plastic bags hidden in a hair spray
can.
                     UNITED STATES v. CALLOWAY                        3
   Sander gave a statement after her arrest in which she said she met
Calloway at the confidential informant’s home to buy an eight-ball
(3.5 grams) of crack. She said she sold crack and that Calloway was
one of her sources. She said she bought an eight-ball of crack from
him at least three times a week and that she had driven him to Atlanta
three times in the preceding months so that he could buy crack, which
he later sold in North Carolina.

   In June 2003, Sander pled guilty to conspiring with Calloway to
distribute more than fifty grams of crack from December 2002 to Feb-
ruary 11, 2003. On August 7, 2003, three days before his scheduled
trial date, Calloway entered a guilty plea to the conspiracy count and
a § 924(c) offense. Calloway and Sander were sentenced together.
Over Calloway’s objection, the district court awarded him a two-level
adjustment pursuant to U.S. Sentencing Guidelines Manual
§ 3B1.1(c) (2003) because he had organized the trips to Atlanta to
obtain drugs from a source known to him but not known to Sander.
The court found that Calloway had "generally timely accepted respon-
sibility" and awarded him a two-level adjustment under § 3E1.1, but
declined to give him a three-level adjustment because his acceptance
was "not as full as it should be." The court determined that Sander
was responsible for all the drugs Calloway possessed when he was
arrested and for the 1.9 grams of crack he sold to the confidential
informant.

   On appeal, Calloway first contends that the district court erred in
refusing him a three-level adjustment for acceptance of responsibility
once it found that his acceptance was timely. We find no error, for the
following reasons. Although the probation officer used the 2002
Guidelines Manual in preparing the presentence report, Calloway was
sentenced on November 6, 2003, after the 2003 Guidelines Manual
went into effect. Therefore, the 2003 Guidelines Manual applied. See
United States v. Morrow, 925 F.2d 779, 782-83 (4th Cir. 1991);
USSG § 1B1.11(b)(1) (Guidelines Manual in effect on date of sen-
tencing shall be used unless district court determines that its use
would violate Ex Post Facto Clause).

  Under both Amendment 649 to § 3E1.1, effective on April 30,
2003, and the 2003 Guidelines Manual, a defendant may receive a
two-level decrease in his offense level if the district court determines
4                     UNITED STATES v. CALLOWAY
that he has demonstrated acceptance of responsibility for his crime.
USSG § 3E1.1(a). A three-level adjustment is possible under
§ 3E1.1(b) only if the offense level is 16 or more and the government
moves for the additional decrease "stating that the defendant has
assisted authorities in the investigation or prosecution of his own mis-
conduct by timely notifying authorities of his intention to enter a plea
of guilty, thereby permitting the government to avoid preparing for
trial . . . ." Application Note 6 currently explains that a formal govern-
ment motion is required for the additional level because "the Govern-
ment is in the best position to determine whether the defendant has
assisted authorities in a manner that avoids preparing for trial. . . ."
The government did not move for a three-level adjustment in Cal-
loway’s case. Instead, it argued that Calloway had not demonstrated
acceptance of responsibility at all.

   Calloway argues on appeal that the district court had no discretion
to refuse him the three-level adjustment once it found that he had
accepted responsibility and that his guilty plea was timely. Under the
2002 version of § 3E1.1, his argument would have merit. However,
under the 2003 guideline, the district court could not grant more than
a two-level adjustment without a government motion.

   Calloway maintains that application of the amendment requiring a
government motion, effective on April 30, 2003, would violate the Ex
Post Facto Clause because his offense ended with his arrest in Febru-
ary 2003. A violation of the Ex Post Facto Clause occurs when the
guidelines in effect on the date of sentencing inflict a greater punish-
ment than those in effect on the last date of the offense of conviction.
See USSG § 1B1.11, comment. (n.2). In Calloway’s case, the amend-
ment requiring a government motion for a three-level adjustment
under § 3E1.1 did not increase the punishment for his offense. There-
fore, the district court did not err in awarding only a two-level adjust-
ment.

   Next, Calloway challenges the two-level role adjustment under
§ 3B1.1(c). We review the district court’s role determination for clear
error. United States v. Sayles, 296 F.3d 219, 224 (4th Cir. 2002).

  Calloway concedes that he sold drugs to Sander, but asserts that he
neither managed or supervised her, nor organized or led a joint crimi-
                      UNITED STATES v. CALLOWAY                         5
nal activity in which they were both participants. Because Calloway
and Sander pled guilty to conspiring with each other to distribute at
least 50 grams of crack, there was no question that they were involved
in a joint criminal activity. The district court determined that Cal-
loway was an organizer because he arranged the trips to Atlanta to
obtain crack; it was he who had a source there. Sander admitted that
she knew the purpose of the trips was for Calloway to buy drugs
which he intended to sell in North Carolina, that Calloway distributed
crack to her during the trips, and that she bought crack from him on
a regular basis in North Carolina. On these facts, the district court did
not clearly err in finding that the role adjustment was warranted on
the ground that Calloway was an organizer. It was not necessary that
he have directed or exercised control over Sander.

   Finally, Sander maintains that the district court clearly erred in
determining the amount of crack for which she was responsible under
USSG § 2D1.1. The district court’s determination of the quantity of
drugs attributable to a defendant for sentencing purposes is a factual
question reviewed for clear error. United States v. Randall, 171 F.3d
195, 210 (4th Cir. 1999). A defendant involved in a conspiracy is
responsible for all reasonably foreseeable conduct of others in further-
ance of their jointly undertaken criminal activity, USSG
§ 1B1.3(a)(1)(B), unless those acts are beyond the scope of the defen-
dant’s agreement. United States v. Gilliam, 987 F.2d 1009, 1012-13
(4th Cir. 1993).

   Sander argues that she was not responsible for the 145 grams of
crack Calloway possessed when they were arrested because her agree-
ment with him was limited to acting as driver and companion on the
three trips to Atlanta where he obtained cocaine for himself. Because
there was no evidence of how much crack Calloway obtained on their
trips to Atlanta, Sander argues that the district court should have attri-
buted to her only the approximately 5.5 grams of crack she received
from him for her personal use during the trips.

  Sander’s argument fails because Calloway’s crack sales in North
Carolina were within the scope of her agreement with him, as evi-
denced by her admission that she frequently bought crack from him
and resold it. Therefore, whatever quantities of crack he obtained in
Atlanta were also attributable to her as relevant conduct. Because
6                     UNITED STATES v. CALLOWAY
there was no evidence that Calloway had any source other than the
person in Atlanta, the 145 grams of crack and 14.2 grams of cocaine
he possessed when arrested were correctly attributed to Sander. The
1.9 grams of crack Calloway sold to the confidential informant, while
not significant in the calculation of Sander’s base offense level, were
also properly attributed to her. Consequently, the district court did not
clearly err in determining the quantity of drugs for which Sander was
responsible.

   We therefore affirm the sentences imposed by the district court.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED